Citation Nr: 0303401	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer 
secondary to exposure to ionizing radiation.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty in the military from 
January 1946 until November 1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO)-which denied service connection for prostate 
cancer, claimed as due to exposure to ionizing radiation.  

The veteran twice testified at hearings in support of his 
claim, initially in October 2000 before a local hearing 
officer at the RO, and more recently in October 2002 before 
the Acting Veterans Law Judge signing this decision.  
The transcripts of those hearings are of record and were 
considered in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is presumed to have been exposed to ionizing 
radiation during his participation in Operation CROSSROADS.

3.  After military service, prostate cancer initially was 
diagnosed in August 1998.

4.  The record on appeal does not contain any competent 
medical evidence causally relating the veteran's prostate 
cancer to his exposure to ionizing radiation while in 
service.




CONCLUSION OF LAW

The veteran's prostate cancer is not proximately due to or 
the result of exposure to ionizing radiation during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed prostate cancer as a 
direct result of his exposure to ionizing radiation while 
serving aboard the USS CHIKASKIA in Operation CROSSROADS.

During his personal hearings in October 2000 and October 
2002, as well as in written statements submitted at other 
times during the course of his appeal, the veteran argued 
that the amount of radiation he actually was exposed to was 
much greater than has been calculated because he was in close 
proximity to the testing site.  He stated that he 
participated in working parties to target ships which were 
scorched and burned by the bomb, and engaged in resupply and 
removal of debris from those ships because they had only a 
skeleton crew.  He also said that, while at Bikini Atoll, 
they drank and bathed in the water processed by the ship, and 
that one occasion, he spent hours swimming before being 
ordered out by the task force commander because of complete 
contamination of the water.  He reported that after that tour 
of duty, the ship was sent to Seattle for decontamination 
where they had to scrape and sandblast the ship to remove 
rust without benefit of any face masks or other protection.  
He said that afterwards, all the rope and other portable 
items aboard ship, including small boats, were dumped at sea, 
and that the water system was flushed with some type of acid 
to remove radiation.  Consequently, for these and other 
reasons, in his opinion the amount of radiation exposure has 
been grossly underestimated and, in fact, led to him 
developing prostate cancer.



Preliminary Duties to Notify and Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (the 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminated the requirement of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 
(codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim and thereby complete his application for 
VA benefits.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b) 
(2002)).  In addition, they redefine the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence if it is potentially relevant to his case.  
38 U.S.C.A. § 5103A (West Supp 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) (2002)).  
This includes, when necessary, obtaining a medical opinion.

As evidenced by the July 2000 statement of the case (SOC), 
and the November 2000 and July 2002 supplemental statements 
of the case (SSOCs), the veteran has been furnished the 
pertinent laws and regulations governing his claim and 
apprised of the type of evidence needed to support his 
allegations and prevail in his appeal.  So he has been given 
the requisite preliminary notice of the information and 
evidence needed to substantiate his claim.  Moreover, 
because, as explained below, there is no indication that any 
existing, potentially relevant evidence may be obtained, the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (2002)).  The duty to 
notify has thus been met.

The Board also finds that all necessary preliminary 
development has been completed.  The RO has made reasonable 
and appropriate efforts to assist the appellant in obtaining 
the evidence necessary to substantiate his claim currently 
under consideration.  He presented testimony in support of 
his claim during his hearings in October 2000 and October 
2002.  And during the latter hearing, he specifically was 
apprised of the VCAA and all of its legal implications 
insofar as his current appeal.  This included, not only 
notifying him that he needed to submit competent medical 
nexus evidence supporting his claim, but also assuring him 
that VA would assist him in obtaining any such evidence that 
he identified.  He also has been given other opportunities to 
identify and/or submit supporting evidence, as indicated by 
letters to him dated in November 1999 and January 2002.  He 
has not indicated, however, or otherwise suggested, that 
there is any additional supporting evidence that may support 
his claim.  Obviously then, VA need not attempt to obtain 
evidence that simply does not exists.  And for these reasons, 
the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a fair decision concerning the issue on appeal 
since all of the preliminary notification and development 
assistance needed to render a fair determination already has 
been accomplished.

Since, too, in the spirit of the VCAA, the veteran was 
clearly apprised during his October 2002 hearing of the 
specific type of evidence needed to support his claim, given 
an opportunity to identify the existence of this type of 
evidence, and assured that VA would assist him in obtaining 
it-once identified, he cannot be prejudiced by the Board now 
deciding his case based on the absence of any such supporting 
evidence.  This is particularly true since he also was 
notified about the medical evidence currently of record which 
does not support his allegations, meaning he needed to obtain 
medical evidence to refute it.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  He did not, however, so his 
claim is ready to be considered on the merits.



Factual Background

The veteran's service medical records (SMRs) are negative for 
any complaints or findings regarding his prostate.  And he 
had a normal genitourinary system when examined in November 
1947 for separation from service.

The veteran filed a claim for service connection for prostate 
cancer due to exposure to ionizing radiation in October 1999.  
Subsequently received were private clinical records showing 
that adenocarcinoma (i.e., cancer) of the prostate initially 
was diagnosed by transurethral ultrasound with biopsy in 
August 1998, for which he underwent hormonal and radiation 
therapy.

Records obtained from the Defense Nuclear Agency confirm the 
veteran was assigned to the USS CHIKASKIA and participated 
Operation CROSSROADS, which was an atmospheric nuclear test 
series conducted at Bikini Atoll in the Pacific from July 
1946.  His primary duties and responsibilities during that 
activity were as a seaman, engaging in routine shipboard 
maintenance.  A historical account of the CHIKASKIA's 
activities was received in February 1990 showing that the 
ship observed the first CROSSROADS event (test Able) from 22 
miles Northeast of ground zero, and anchored at Bikini Atoll 
that same day 31/2 miles Southwest of surface zero some 91/2 
hours later.  It was noted that test Able (air detonation) 
was known to have caused only minor radiological 
contamination to the lagoon water, and virtually none to the 
non-target ships such as the CHIKASKIA.  The report noted 
that, except for two sorties out of the lagoon during the 
month of July 1946, the CHIKASKIA remained at Bikini 
refueling vessels until it departed for Kwajalein Atoll on 
July 21st.  It was indicated that while at Bikini, CHIKASKIA 
provided fuel for four target vessels, which had been deemed 
radiologically safe, and their crewmembers had returned to 
board them.  On July 25th, test Baker (shallow underwater 
detonation), occurred at Bikini Atoll.  It was reported that 
due to the substantial distance, favorable weather 
conditions, and the relative small size of the bomb, 
Kwajalein, approximately 155 miles Southeast of Bikini, 
received no contamination.  The CHIKASKIA departed that same 
day for Rongelap Atoll, anchoring there on July 26th and 
returned to Bikini on July 30th where it supplied various 
ships.  It departed Bikini on August 3rd and returned to 
Kwajalein where it refueled various ships.  

It was recorded that while at anchorage at Kwajalein, the 
CHIKASKIA refueled various CROSSROADS ships, including the 
test Able and Baker target vessel the USS LCT-1115.  It was 
noted that the ship had been declared radioactively clear 
approximately 15 hours after the Baker detonation, and that 
the CHIKASKIA was declared to be free of radiation by a team 
of six radiation safety officers on August 20th.  The ship 
was anchored at Kwajalein until August 23rd when it departed 
for Pearl Harbor.  It was reported that the CHIKASKIA was one 
of the operating ships in CROSSROADS whose involvement caused 
it be temporarily suspect on account of low-level radiation, 
but that this was confined to the exterior hull at or below 
the waterline, and the internal salt water piping systems.  
It was added that in order to prevent contamination of the 
drinking water, CROSSROADS ships were instructed to scrape 
off marine growth near the waterline, not to steam 
evaporators in excess of 80 percent, and not to dismantle the 
evaporators without a radiation monitor being present.  The 
CHIKASKIA was reported to have received its operational 
radiological clearance in December 1946 after decontamination 
at Puget Sound Naval Shipyard.  

The document further noted that film badges were generally 
issued to those personnel who reboarded target ships or 
worked in contaminated areas, but that the crew of the 
CHIKASKIA was not considered to be one of those groups, and 
no one aboard that ship was badged for that operation.  It 
was added that radiation exposure for CROSSROADS was 
relatively low, and that approximately 99 percent of all 
radiation exposures ranged from zero to 0.5 rem, with the 
highest recorded cumulative exposure of 3.72 rem gamma.  It 
was noted that this exposure was within current occupational 
radiation exposure guidelines which permitted 5.0 rem per 
year.  



In correspondence dated in April 2000, the RO requested 
certification of radiation risk activity of the veteran's 
active duty.  In a response from the Defense Threat Reduction 
Agency dated in May 2000, it was confirmed that the appellant 
participated in OPERATION CROSSROADS, but that a careful 
search of dosimetry revealed no record of radiation exposure 
for the appellant.  It was noted that a scientific dose 
reconstruction indicated that the appellant would have 
received a probable dose of 0.251 rem gamma to an upper limit 
of 0.7 rem gamma.  It was related that official documentation 
which had been reviewed indicated that due to the distance of 
the veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation, and had no 
potential for internal exposure based on his unit's 
activities.  The report went on to note that the application 
of the report methodology to the prostate and all other 
organs indicated that the veteran's (50 year) committed 
radiation dose equivalent was 0.0 rem.  

The veteran's claims folder was subsequently referred to the 
Under Secretary for Health for review and a medical opinion 
as to any relationship between his prostate cancer and 
exposure to ionizing radiation in service.  In response, a 
July 2000 memorandum from the Chief Public Health and 
Environmental Hazards Officer (CPHEHO) set forth the basic 
findings that the veteran would have received a probable dose 
of 0.3 rem gamma with an upper bound of 0.7 rem, with 
virtually no potential for neutron radiation exposure, and an 
internal 50-year committed dose of 0.0 rem.  It was related 
that the Committee on Interagency Radiation Research and 
Policy Coordination (CIRRPC) did not provide screening doses 
for prostate cancer, but that the sensitivity of the prostate 
to radiation carcinogenesis appeared to be relatively low and 
was not clearly established.  Medical authority, Medical 
Effect of Ionizing Radiation, 2nd Ed., Mettler and Upton, 
1995, pages 316-318 was cited in this regard.  The CPHEHO 
opined that in light of the facts and findings, it was 
unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service. 



Legal Analysis

As indicated earlier, the veteran's service medical records 
(SMRs) are entirely negative for complaints or findings 
relating to his prostate or genitourinary system in general, 
including when examined just prior to his discharge in 
November 1947.  The evidence shows that his prostate cancer 
initially was diagnosed in August 1998, more than 50 years 
later.  The essential basis of his claim, though, is that his 
prostate cancer progressively developed over time after 
service-but nonetheless as a result of the exposure to the 
ionizing radiation while in service.  Because this is the 
basis of his claim for service connection, the Board must 
address the provisions of several regulations-38 C.F.R. 
§§ 3.303(d), 3.309(d) and 3.311.

Under section 3.309, certain specified diseases will be 
presumed to have been incurred in service if they become 
manifest in a radiation-exposed veteran.  38 C.F.R. 
§ 3.309(d).  In applying this statutory presumption there is 
no requirement for documenting the level of radiation 
exposure, unlike the requirements in 38 C.F.R. § 3.311.  The 
veteran's prostate cancer is not one of the diseases 
contemplated by § 3.309.  Therefore, this section is 
inapplicable and does not provide a basis under which the 
Board may address his claim.  

Service connection also may be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. 
§ 3.311.  This section does not provide presumptive service 
connection for radiogenic diseases, but only outlines a 
procedure to be followed for adjudication purposes.  Medical 
opinions are ultimately the criterion upon which service 
connection rests under this regulation.

To consider service connection under § 3.311, the evidence 
must show the following: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulations (in 
this case, five years or more).  38 C.F.R. § 3.311(b) (2002).

It is undisputed in this case that all of the aforementioned 
criteria have been met.  However, the demonstration of a 
potentially radiogenic disease and exposure to ionizing 
radiation during service do not necessarily establish 
entitlement to service connection.  The Board must consider 
all relevant factors, including the amount of radiation 
exposure, in determining whether the record supports the 
contended etiologic relationship.

The record shows that the RO followed procedures prescribed 
by 38 C.F.R. § 3.311 in obtaining radiation exposure data for 
the veteran and referring the information to the Director of 
Compensation and Pension Service.  As a result, in the July 
2000 memorandum, it was determined that it was highly 
unlikely that the appellant's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  
This opinion was based on the presumed maximal dose of the 
veteran's radiation exposure during active duty.

Also, under the provisions of 38 C.F.R. § 3.303(d), service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  However, the preponderance of the 
evidence is against a grant of service connection for 
prostate cancer under this regulation.  There is no 
indication of any prostate problems in service and the 
malignancy became manifest many years after service 
discharge.  Furthermore, the disability in question has not 
been linked by any competent medical opinion or other 
competent (medical) authority to any event in service-
including exposure to ionizing radiation.  Therefore, nothing 
in the record meets the standard of Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994), insofar as establishing 
entitlement to service connection by way of proof of actual 
direct causation.



The Board has also carefully reviewed and considered the 
veteran's detailed statements of record (both oral and 
written), all to the effect that his prostate cancer is 
etiologically related to the radiation exposure in service.  
However, as a layman, he simply is not qualified to give a 
probative opinion on the dispositive issue of medical 
causation; this issue, instead, requires specialized 
knowledge and expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, following a review of the entire evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for prostate cancer secondary to radiation 
exposure.  In support of this conclusion, the Board notes 
that the radiation dose construction, derived from official 
military records, shows that the veteran could have received 
a maximal dose 0.7 rem gamma for his activities during 
Operation CROSSROADS, but that he had virtually no potential 
exposure to neutron radiation.  According to the medical 
authority cited by the CPHEHO, it is unlikely that this level 
of exposure is sufficient to cause prostate cancer.  There is 
no medical evidence otherwise showing an etiological 
relationship between the appellant's prostate cancer and his 
radiation exposure in service.  The opinion of the CPHEHO, 
which was based on quantitative analysis, is clearly against 
the veteran's claim.  And there is absolutely 
no countervailing evidence to the contrary, to suggest 
otherwise.  Consequently, since the preponderance of the 
evidence is unfavorable, the benefit-of-the-doubt rule does 
not apply and it cannot be concluded that the veteran's 
prostate cancer is a residual of his exposure to ionizing 
radiation while in service.  See, e.g., Alemany v. Brown, 9 
Vet. App. 518 (1996).  See, too, 38 C.F.R. § 3.102.




ORDER

The claim for service connection for prostate cancer, 
secondary to exposure to ionizing radiation, is denied.  




	                        
____________________________________________
	KEITH W. ALLEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

